Exhibit 10.5

 

GRAPHIC [g85191kgi001.jpg]

 

March 4, 2013

 

Pedro Lichtinger

7211 Eads Ave

La Jolla, CA 92037

 

Re:  Separation from Optimer Pharmaceuticals, Inc.

 

Dear Mr. Lichtinger:

 

This letter sets forth the terms and conditions of the separation agreement (the
“Agreement”) that OPTIMER PHARMACEUTICALS, INC. (the “Company”) is offering to
aid in your employment transition.  This Agreement shall be effective as of the
Effective Date as defined in Section 14(d) herein.  As part of this Agreement,
and pursuant to and subject to the terms of the Company’s Amended and Restated
Severance Benefit Plan (the “Severance Plan”), and the letter agreement between
you and the Company dated as of May 5, 2010 (the “Employment Agreement”), the
Company will provide you certain separation benefits outlined below.  All
initially capitalized terms not otherwise defined herein shall have the meaning
ascribed to such terms in the Severance Plan.

 

1.                                      SEPARATION DATE.  Your last day of work
with the Company and your employment termination date was February 26, 2013 (the
“Separation Date”).

 

2.                                      BASE SALARY SEVERANCE, BONUS, AND
ADDITIONAL CASH PAYMENT.  Pursuant to the Severance Plan, this Agreement, and
the Employment Agreement, if you sign, date and return this Agreement to the
Company within twenty-one (21) days of the date hereof, you do not revoke it,
and you comply with your continuing obligations under this Agreement and the
Severance Plan (including your continuing obligations under your Employee
Proprietary Information Agreement, the Company will pay you cash severance in an
amount equivalent to 24 months of your Base Salary less $45,968.42 (which
severance equates to $1,082,781.58), a cash bonus of $184,275, and an additional
cash payment of $45,968.42, subject to standard payroll deductions and
withholdings (the “Base Salary Severance,” “Bonus,” and “Additional Cash
Payment” respectively).  Except in the event of a Change of Control, the Base
Salary Severance will be paid to you in substantially equal installments on the
Company’s normal payroll periods during the 24 month period following your
Separation Date, beginning no later than the second payroll date that occurs
following the Effective Date (the “Severance Payment Schedule”), with the first
payment to include the installments that would have been paid between your
Separation Date and the date of the first payment, provided the Company has
received the executed Agreement from you on or before that date, with the
remaining installments occurring on the Company’s regularly scheduled payroll
dates thereafter.  In the event that a Change of Control occurs prior to the
payment of the last installment of the Base Salary Severance under the Severance
Payment Schedule, your right to receive any remaining Base Salary Severance
payments that do not constitute “deferred compensation” within the meaning of
Section 409A (as defined below) shall accelerate and such remaining Base Salary
Severance shall be paid to you in a lump sum within ten (10) days following the
Change of Control.  The Bonus and the Additional Cash Payment will be paid to
you in a lump sum no later than the second payroll date that occurs after the
Effective Date.

 

--------------------------------------------------------------------------------


 

3.                                      EQUITY SUMMARY.

 

(a)                                 Stock Option Summary. In connection with
your employment, you were granted stock options covering a total of 858,000
shares of the Company’s common stock (the “Options”).  Under the terms of your
stock option agreements and the applicable plan documents, vesting of the
Options ceased as of the Separation Date.  As of the Separation Date, 271,041
shares subject to the Options have vested and 586,959 shares remain unvested. 
However, pursuant to the Severance Plan, if you sign, date and return this
Agreement to the Company within twenty-one (21) days of the date hereof and do
not revoke your waiver pursuant to Section 14(d), and you comply with your
continuing obligations under this Agreement and the Severance Plan (including
your continuing obligations under your Employee Proprietary Information
Agreement), then the Company will accelerate vesting of the Options, effective
as of the Effective Date, to provide for vesting of an additional 230,292 shares
subject to the Options (equal to 24 more months of vesting), which then shall be
exercisable by you (resulting in a total of 501,333 vested shares subject to the
Options).  You have one year from the Separation Date to exercise the vested
portion of the Options granted pursuant to your employment agreement with the
Company (a total of 353,333 Options) and three (3) months from the Separation
Date to exercise the remaining vested portion of the Options (a total of 148,000
Options).  All remaining unvested shares shall terminate on the Separation
Date.  Your rights to exercise your vested shares subject to the Options are
governed by the terms of your stock option agreements and the Company’s
applicable Equity Incentive Plan.

 

(b)                                 Restricted Stock Unit Summary. In connection
with your employment, you were granted restricted stock units covering a total
of 225,000 shares of common stock of the Company (the “RSUs”). Under the terms
of your restricted stock award agreements and the applicable plan documents,
vesting of your RSUs ceased as of the Separation Date.  As of the Separation
Date, 26,645 shares were released to you, 84,000 shares were cancelled and
114,355 shares remain unvested.  However, pursuant to the Severance Plan, if you
sign, date and return this Agreement to the Company within twenty-one (21) days
of the date hereof and do not revoke your waiver pursuant to Section 14(d), and
you comply with your continuing obligations under this Agreement and the
Severance Plan (including your continuing obligations under your Employee
Proprietary Information Agreement), then Company will accelerate vesting of the
RSUs, effective as of the Separation Date, to provide for vesting of an
additional 30,500 shares (equal to 24 more months of vesting), resulting in a
total of 57,145 shares that shall then be released to you and 83,855 shares that
will remain unvested and be cancelled. Your rights with respect to any such
vested and unvested shares are governed by the restricted stock award agreement,
grant notice, and related plan documents.

 

4.                                      AGREEMENT TO REPAY.  Pursuant to the
letter agreement between you and the Company dated as of the Separation Date
(the “Letter Agreement”), the benefits provided to you pursuant to Sections 2
and 3 above, except for the Bonus, and any payment by the Company of COBRA
Premiums pursuant to Section 8 below, are subject to your agreement to repay
such benefits and payments in the event that it is finally determined by a court
that you engaged in any act for which you would not be entitled to
indemnification under Section 8.1 of the Company’s by-laws.

 

--------------------------------------------------------------------------------


 

5.                                      ACCRUED SALARY, VACATION AND EMPLOYEE
STOCK PURCHASE PLAN (ESPP) CONTRIBUTIONS FOR CURRENT PERIOD.  On the next
regular payroll date following the Separation Date, the Company will pay you all
accrued salary, and all accrued and unused vacation, earned through the
Separation Date, subject to standard withholdings and deductions.  Additionally,
you will also be reimbursed for contributions made in the current period under
the Company’s ESPP, if any. You are entitled to these payments regardless of
whether or not you sign this Agreement.

 

6.                                      EXPENSE REIMBURSEMENT.  Within thirty
(30) business days following the Separation Date, you agree to submit all final
documented expense reimbursement statements reflecting all business expenses you
incurred prior to and including the Separation Date, if any, for which you seek
reimbursement.  The Company shall reimburse your expenses pursuant to Company
policy and regular business practice.

 

7.                                      OTHER COMPENSATION AND BENEFITS/EQUITY. 
Except as expressly provided herein, you acknowledge and agree that you are not
entitled to and will not receive any additional compensation, severance
(pursuant to the Severance Plan or otherwise), bonuses, stock options, stock or
benefits from the Company.

 

8.                                      HEALTH INSURANCE/COBRA. To the extent
provided by the federal COBRA law or, if applicable, state insurance laws
(collectively, “COBRA”), and by the Company’s current group health insurance
policies, your health insurance benefits will continue through the end of the
month of your Separation Date (February 2013).  Later, you may be able to
convert to an individual policy through the provider of the Company’s health
insurance, if you wish.  However, if you (i) sign, date and return this
Agreement to the Company within the applicable time-frame and do not revoke it,
(ii) and comply with your continuing obligations under this Agreement and the
Severance Plan (including your continuing obligations under your Employee
Proprietary Information Agreement), and (iii) timely elect continued group
health coverage pursuant to COBRA, then the Company will pay, as and when due to
the insurance carrier or COBRA administrator (as applicable), the full amount of
your COBRA premiums sufficient to maintain group health insurance coverage in
effect as of the Separation Date for you and your qualified dependants (the
“COBRA Premiums”) for a maximum period of 24 months following the Separation
Date (the “COBRA Premiums Period”).  If the Company determines, in its sole
discretion, that it cannot pay the COBRA Premiums without a substantial risk of
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company instead shall pay to you, on the first
day of each month, a cash payment equal to the applicable COBRA Premiums for
that month (including premiums for you and your eligible dependents who have
elected and remain enrolled in such COBRA coverage), subject to applicable tax
withholdings (such amount, the “Special Cash Payment”), during the COBRA
Premiums Period.  If, during the COBRA Premiums Period, you become eligible for
group health insurance coverage through another employer or otherwise cease to
be eligible for COBRA, the Company’s obligation to pay your COBRA Premiums (or
Special Cash Payment) will terminate.  You are required to notify the Company’s
Senior Vice President of Human Resources in writing as soon as reasonably
practicable if you become eligible for coverage under a group health plan of a
subsequent employer.  You will be provided with a separate notice describing
your rights and obligations under COBRA laws on or after the Separation Date.

 

--------------------------------------------------------------------------------


 

9.                                      RETURN OF COMPANY PROPERTY.  You hereby
represent, warrant and acknowledge to the Company that you have returned all
Company Property and have not made or maintained copies, reproductions or
summaries of any Company Property (except for materials that are subject to any
existing document preservation or hold notice) as required by the Severance Plan
and this Agreement.  For this purpose, “Company Property” means all Company
documents (and all copies thereof) and other Company property which you had in
you possession at any time, including, but not limited to, Company files, notes,
drawings records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, research and development information, sales
and marketing information, operational and personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, but not limited to, leased vehicles,
computers, iPads, facsimile machines, mobile telephones, Cisco phones, servers),
credit cards, entry cards, identification badges and keys; and any materials of
any kind which contain or embody any proprietary or confidential information of
the Company (and all reproductions thereof in whole or in part).  You
acknowledge and agree that any breach of or inaccuracy in the representations
and warranties in this Section 9 will be deemed to be a material breach of your
ongoing obligations under this Agreement.

 

10.                               EMPLOYEE PROPRIETARY INFORMATION AGREEMENT. 
You acknowledge your continuing obligation to comply with your Employee
Proprietary Information Agreement, a copy of which is attached hereto as
Exhibit A.

 

11.                               CONFIDENTIALITY.  The provisions of this
Agreement shall be held in the strictest confidence by you and the Company and
shall not be publicized or disclosed in any manner whatsoever.  Notwithstanding
the prohibition in the preceding sentence: (a) you may disclose this Agreement,
in confidence, to your immediate family; (b) the parties may disclose this
Agreement in confidence to their respective attorneys, accountants, auditors,
tax preparers, and financial advisors; (c) the Company may disclose this
Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms.

 

12.                               NONDISPARAGEMENT. You agree not to disparage
the Company and its officers, directors, employees, shareholders, investors, and
agents, in any manner likely to be harmful to them or their business, business
reputations, or personal reputations; provided that you may respond accurately
and fully to any request for information to the extent required by legal process
(e.g., a valid subpoena or other similar compulsion of law) or as part of a
government investigation.

 

--------------------------------------------------------------------------------


 

13.                               NO VOLUNTARY ADVERSE ACTION / COOPERATION. 
You agree that you will not voluntarily provide assistance, information or
advice, directly or indirectly (including through agents or attorneys), to any
person or entity in connection with any proposed or pending litigation,
arbitration, administrative claim, cause of action, or other formal proceeding
of any kind brought against the Company, its parent or subsidiary entities,
affiliates, officers, directors, employees or agents, nor shall you induce or
encourage any person or entity to bring any such claims; provided that you may
respond accurately and fully to any question, inquiry or request for information
when required by legal process (e.g., a valid subpoena or other similar
compulsion of law) or as part of a government investigation.  You agree to
provide reasonable cooperation to the Company in connection with its actual or
contemplated defense, prosecution, or investigation of any claims or demands by
or against third parties, or other matters arising from events, acts, or
failures to act that occurred during the period of your employment by the
Company.  Such cooperation includes, without limitation, making yourself
available to the Company upon reasonable notice, without subpoena, to provide
complete, truthful and accurate information in witness interviews, depositions,
and trial testimony.  The Company will reimburse you for reasonable
out-of-pocket expenses you incur in connection with any such cooperation
(excluding forgone wages, salary, or other compensation) and will make
reasonable efforts to accommodate your scheduling needs.  In addition, you agree
to execute all documents (if any) necessary to carry out the terms of this
Agreement.

 

14.                               RELEASE OF CLAIMS.

 

(a)                                 General Release.  In exchange for the
consideration provided to you under this Agreement and the Severance Plan to
which you would not otherwise be entitled, including but not limited to the
Regular Covered Termination Severance Benefits, you hereby generally and
completely release the Company and its current and former directors, officers,
employees, shareholders, investors, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) of and from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to or on
the date you sign this Agreement (collectively, the “Released Claims”).

 

(b)                                 Scope of Release.  The Released Claims
include, but are not limited to: (i) all claims arising out of or in any way
related to your employment with the Company, or the termination of that
employment; (ii) all claims related to your compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay (pursuant to the Severance Plan or otherwise),
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing (including, but
not limited to, claims arising under or based on the Severance Plan); (iv) all
tort claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Family and Medical Leave Act (as amended) (“FMLA”), the
federal Employee Retirement Income Security Act of 1974 (as amended), the
federal Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”),
the Genetic Information Nondiscrimination Act, the California Fair Employment
and Housing Act (as amended), the California Labor Code, the California Family
Rights Act (“CFRA”), the New Jersey Law Against Discrimination, and the New
Jersey Conscientious Employee Protection Act.

 

--------------------------------------------------------------------------------


 

(c)                                  Excluded Claims.  Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (i) any rights or claims for indemnification you may have pursuant to
any written indemnification agreement with the Company to which you are a party,
the charter, bylaws, or operating agreements of the Company, or under applicable
law; (ii) any rights which are not waivable as a matter of law; and (iii) any
claims for breach of this Agreement.  In addition, nothing in this Agreement
prevents you from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission, the Department of Labor, the
California Department of Fair Employment and Housing, or any other government
agency, except that you acknowledge and agree that you are hereby waiving your
right to any monetary benefits in connection with any such claim, charge or
proceeding.  You hereby represent and warrant that, other than the Excluded
Claims, you are not aware of any claims you have or might have against any of
the Released Parties that are not included in the Released Claims.

 

(d)                                 ADEA Waiver/Effective Date of the
Agreement.  You acknowledge that you are knowingly and voluntarily waiving and
releasing any rights you may have under the ADEA (the “ADEA Waiver”), and that
the consideration given for the ADEA Waiver in this Section 14(d) is in addition
to anything of value to which you are already entitled.  You further acknowledge
that you have been advised, as required by the ADEA, that:  (i) the ADEA Waiver
does not apply to any rights or claims that may arise after the date that you
sign this Agreement; (ii) you should consult with an attorney prior to signing
this Agreement (although you may choose voluntarily not to do so); (iii) you
have twenty-one (21) days in which to consider this Agreement (although you may
choose voluntarily to sign it earlier); (iv) you have seven (7) days following
the date you sign this Agreement to revoke the ADEA Waiver (by providing written
notice of your revocation to the Company’s Senior Vice President of Human
Resources); and (v) this ADEA Waiver will not be effective until the date upon
which the revocation period has expired, which will be the eighth day after the
date that this Agreement is signed by you provided that you do not revoke it
(the “Effective Date”).  Nevertheless, except for the ADEA Waiver in this
Section 14(d), your general release of claims in Sections 14(a) and
14(b) herein, is effective immediately, and not revocable.

 

(e)                                  Waiver of Unknown Claims.  In giving the
releases set forth in this Agreement, which include claims which may be unknown
to you at present, you acknowledge that you have read and understand
Section 1542 of the California Civil Code which reads as follows:  “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.”  You hereby expressly waive and relinquish all rights and benefits
under that section and any law or legal principle of similar effect in any
jurisdiction with respect to the releases granted herein, including but not
limited to the release of unknown and unsuspected claims granted in this
Agreement.

 

15.                               NO ADMISSIONS.  The parties hereto hereby
acknowledge that this is a compromise settlement of various matters, and it
shall not be construed to be an admission of any liability or obligation by
either party to the other party or to any other person whomsoever.

 

--------------------------------------------------------------------------------


 

16.                               REPRESENTATIONS. You hereby represent that you
have been paid all compensation owed for all time worked, you have received all
the leave and leave benefits and protections for which you are eligible pursuant
to FMLA, CFRA, or any applicable laws or Company policies, and you have not
suffered any work-related injury or illness for which you have not already filed
a workers’ compensation claim.

 

17.                               SECTION 409A.  It is intended that all of the
severance benefits payable under this Agreement and the Severance Plan satisfy,
to the greatest extent possible, the exemptions from the application of
Section 409A of the Internal Revenue Code, as amended (the “Code”), provided
under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9),
and this Agreement will be construed to the greatest extent possible as
consistent with those provisions.  If not so exempt, this letter (and any
definitions hereunder) will be construed in a manner that complies with
Section 409A of the Internal Revenue Code, as amended, and the regulations and
other guidance thereunder and any state law of similar effect (collectively,
“Section 409A”), and incorporates by reference all required definitions and
payment terms.  Notwithstanding anything to the contrary set forth herein, any
payments and benefits provided under Section 2 and Section 8 of this Agreement
that constitute “deferred compensation” within the meaning of Section 409A of
the Code and the regulations and other guidance thereunder and any state law of
similar effect (collectively, “Section 409A”) shall not commence unless and
until you have also incurred a “separation from service” (as such term is
defined in Treasury Regulation Section 1.409A-1(h)).    Any payments made in
reliance on Treasury Regulation Section 1.409A-1(b)(4) will be made not later
than March 15 of the year following the year in which your “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h)) occurred. 
For purposes of Section 409A, your right to receive any installment payments
under this Agreement (whether severance payments, reimbursements or otherwise)
shall be treated as a right to receive a series of separate payments and,
accordingly, each installment payment hereunder shall at all times be considered
a separate and distinct payment.

 

18.                               ENTIRE AGREEMENT.  This Agreement, including
Exhibit A, the Letter Agreement, the Severance Plan, and the Employment
Agreement together constitute the complete, final and exclusive embodiment of
the entire Agreement between you and the Company with regard to the subject
matter hereof.  This Agreement is entered into without reliance on any promise
or representation, written or oral, other than those expressly contained herein,
and supersedes any such promises or representations.  This Agreement may not be
modified except in a writing signed by you and a duly authorized officer of the
Company.  Each party has carefully read this Agreement, has been afforded the
opportunity to be advised of its meaning and consequences by his or its
respective attorneys, and signed the same of his or its free will.

 

19.                               SUCCESSORS AND ASSIGNS.  This Agreement shall
bind the heirs, personal representatives, successors, assigns, executors, and
administrators of each party, and inures to the benefit of each party, its
agents, directors, officers, employees, servants, heirs, successors and assigns.

 

20.                               SEVERABILITY.  If a court, arbitrator, or
other authority of competent jurisdiction determines that any term or provision
of this Agreement is invalid or unenforceable, in whole or in part, then the
remaining terms and provisions hereof shall be unimpaired, and the invalid or
unenforceable term or provision shall be replaced with a valid and enforceable
term or provision that most accurately represents the parties’ intention with
respect to the invalid or unenforceable term or provision.

 

--------------------------------------------------------------------------------


 

21.                               AUTHORITY.  You warrant and represent that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein
and that you are duly authorized to give the release granted herein.

 

22.                               COUNTERPARTS.  This Agreement may be executed
in counterparts, each of which shall be deemed to be part of one original, and
facsimile signatures and signatures transmitted by PDF shall be equivalent to
original signatures.

 

23.                               SECTION HEADINGS.  The section and paragraph
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.

 

If this Agreement is acceptable to you, please sign below and return the fully
signed Agreement to me within twenty-one (21) days of your receipt of this
Agreement.  If you do not sign and return it to the Company within the
aforementioned timeframe, the Company’s offer to enter into this Agreement will
expire.

 

Let me know if you have any questions.  We wish you the best in your future
endeavors.

 

Sincerely,

 

OPTIMER PHARMACEUTICALS, INC.

 

/s/ Linda E. Amper

 

Linda E. Amper

 

Sr. Vice President, Human Resources

 

 

Attachment: Exhibit A — Employee Proprietary Information Agreement

 

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS, EVEN THOSE UNKNOWN CLAIMS THAT IF KNOWN BY ME, WOULD AFFECT MY DECISION
TO ACCEPT THIS AGREEMENT.

 

 

/s/ Pedro Lichtinger

 

Dated:

March 25, 2013

PEDRO LICHTINGER

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EMPLOYEE PROPRIETARY INFORMATION AGREEMENT

 

--------------------------------------------------------------------------------